Citation Nr: 0213166	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  98-18 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a right total knee arthroplasty, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the veteran's claim of 
entitlement to a disability evaluation in excess of 30 
percent for his service-connected residuals of a right total 
knee arthroplasty.

In April 2001, the veteran submitted a statement signed by a 
VA physician to the effect that the veteran has depression 
related to functional limitation from certain disabilities 
including knee osteoarthritis, and that his depression has 
worsened as a result of worsened knee pain and decreased 
ambulation.  This information is referred to the RO for such 
action as may be deemed appropriate, to include requesting 
that the veteran clarify whether it is his intention to file 
a claim for service connection for a disorder manifested by 
depression as being secondary to his service-connected knee 
disorders.  


FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  Post operative residuals of a total right knee 
arthroplasty are not manifested by objective evidence of 
severely painful motion or weakness, ankylosis, a limitation 
of extension to 30 degrees, or by nonunion of the tibia and 
fibula with loose motion.



CONCLUSION OF LAW


The criteria for a rating in excess of 30 percent for post-
operative residuals of a right total knee arthroplasty have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon a claim for an increased 
rating filed by the veteran in December 1997 following 
prosthetic replacement of the right knee joint.  There is no 
specific form created by VA for that purpose.  The claim 
appeared substantially complete on its face.  The veteran 
clearly identified the disability in question and the benefit 
sought.  Further, he set out the bases for the claim.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with the 
October 1998 rating decision; October 1998 statement of the 
case; August 1999 supplemental statement of the case; January 
2000 supplemental statement of the case; February 2001 
supplemental statement of the case; and May 2002 supplemental 
statement of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records as they were identified by the veteran.  The veteran 
unilaterally submitted a statement from a VA physician in 
April 2001.  The veteran has given no indication that there 
are additional treatment records that would indicate greater 
right knee pathology than is already of record.  
Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Any question regarding notification of the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain has essentially been rendered moot 
by virtue of the fact that there is no indication of 
pertinent treatment other than that provided by VA, the 
record of which has already been obtained.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 

Additionally, the veteran was afforded pertinent VA 
examinations in August 1998, January 2000, and July 2000.  
The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background

The service medical records include a February 1951 diagnosis 
of probable torn medial semilunar cartilage of the right 
knee, and internal derangement of the right knee noted on 
separation examination.  

Post-service medical records note an August 1959 
hospitalization for pain in the right knee resulting in 
excision of a right medial meniscus, and curettement of 
chondromalacia medial and lateral femoral condyle articular 
surfaces.  

In November 1959, service connection was granted for a post-
operative medial meniscus tear of the right knee; a 10 
percent rating was assigned.

In January 1978, the veteran underwent arthrotomy, consisting 
of the lateral meniscectomy removal of loose bodies and 
debridement of the knee joint and removal of osteophytes from 
the tibia, femur and patella.  The postoperative diagnosis 
was osteoarthritis of the right knee with loose bodies and 
degenerated and torn lateral meniscus.  

Based upon the foregoing surgery, a July 1978 rating decision 
assigned a 100 percent evaluation to the veteran's right knee 
disorder for a one month period of convalescence from the 
surgery.  The 10 percent evaluation was reinstated thereafter 
based upon VA examination showing degenerative arthritic 
changes of the right knee and 0 to 120 degrees range of 
motion.   

In an October 1996 rating decision, the evaluation of the 
veteran's right knee disorder was increased from a 10 percent 
evaluation to a 30 percent evaluation based upon the results 
of a September 1996 VA examination that demonstrated severe 
recurrent subluxation and lateral instability, with range of 
motion from 0 to 90 degrees.  

On October 6, 1997, the veteran was hospitalized for a 
scheduled right total knee arthroplasty following a history 
of severe joint degeneration shown on x-ray, with mild valgus 
deformity and excessive pain.  Postoperative course was 
uneventful.  The veteran continued to make progress in terms 
of range of motion and ambulation of the knee.  He was 
discharged on October 10, 1997 with a diagnosis of severe 
degenerative joint disease of the right knee.  He was to 
adhere to exercise and Physical Therapy training as far as 
gait, but could bear weight on the right leg.  

In March 1998, the RO issued a rating decision that increased 
the evaluation of the veteran's service-connected right knee 
disorder from 30 percent disabling to 100 percent disabling 
effective from October 6, 1997 to December 1, 1998, after 
which the rating for the right knee disorder was reduced to 
the current 30 percent rating in accordance with the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.

In August 1998, the veteran underwent VA orthopedic 
examination of his knees.  It was noted that the veteran had 
had a total right knee replacement in October 1996.  The 
veteran reported that the knee was better than it was before, 
but that there was still some shifting.  Range of motion in 
the right knee was measured from 0 to 90 degrees.  There was 
no pain provoked with grind testing, but there was slippage.  
It was reported that when the lateral ligament was stressed 
inward, there was a good quarter to half an inch of varus and 
clicking that the veteran stated he had with each step when 
he walked.  The veteran reported that the knee hurt worse at 
night and that he used a pillow under his knee.  He also 
reported that if he did a lot of exercise, there was pain as 
well.  The veteran reported that on a scale of one to ten, 
the pain was about a seven, and it went down to a five or six 
with Ibuprofen.  The veteran reported pain with excess 
walking.  There was no actual weakness, stiffness or 
swelling.  The veteran was noted to use a cane in his left 
hand.  The diagnoses were  1)  Degenerative joint disease, 
post operations for internal derangement in the right knee 
with total joint replacement this year; and 2)  Operation for 
cartilage removal this year in the left knee.  X-rays of the 
right knee disclosed total knee replacement.  

In an October 1998 rating decision, the evaluation of the 
veteran's service-connected residuals of a right total knee 
replacement was continued as 30 percent disabling.  In the 
same decision, service connection was granted for a left knee 
disorder.  The veteran subsequently perfected the current 
appeal of this rating decision as it pertained to the 
evaluation of the right knee disorder.  

VA outpatient treatment notes dated in February 1998 
disclosed that the veteran was seen with mild pain in the 
right knee.  X-rays of the hardware in the knee showed 
satisfactory positioning with no effusion.  Follow-up visits 
between April and December 1998 showed no loosening and no 
effusion.  In December 1998, it was determined that there was 
no scintigraphic evidence of infections in the right knee.  

In July 1999, the veteran was admitted to VA hospitalization 
for observation of the post right knee arthroplasty based 
upon reports of persistent pain over the superior aspect of 
the patella/quad tendon.  Arthrotomy exploration of the right 
knee was performed for the purpose of the evaluation for 
loosening components.  The arthrotomy revealed that all 
components were firmly fixed.  There was discovered some 
synovitis in the suprapatellar pouch which was excised.  Scar 
tissue surrounding the patellar component was excised as 
well.  The veteran was reported to have tolerated the 
procedure well and was released from the hospital two days 
after admission.  

In January 2000, the veteran underwent VA orthopedic 
examination of his knees.  The veteran's complaints regarding 
the right knee were difficulty sleeping at night and 
difficulty walking due to pain and stiffness.  He was 
reported to use a cane.  It was noted that the veteran was 
unable to walk distances because of the weakness in his right 
knee.  The range of motion of the right knee was reported to 
be severely limited.  It was measured to be from about 5 
degrees to 80 degrees of flexion.  There was pain, 
particularly on extension and flexion beyond 80 degrees.  
There was weakness, and lack of endurance following 
repetitive use.  The examiner reported that these caused a 
major impact upon the veteran's use of his lower extremities.  
In terms of stability, the examiner stated that since all of 
the ligaments and menisci had been removed, there was no 
laxity of the anterior and posterior cruciate ligaments.  The 
diagnosis indicated that the veteran had had four surgeries; 
a total knee replacement in 1997; additional surgeries in 
1999 where a synovectomy, lateral release and arthrotomy were 
done.  It was noted that the veteran's range of motion had 
been diminished as noted above, and that the veteran had 
instability of the patella.  X-rays of the right knee 
disclosed total knee prosthesis, stable post-operative.  

In July 2000, the veteran underwent another VA orthopedic 
examination of his knees.  This examination included a review 
of the claims file.  The report of the examination included a 
history of veteran's right knee disability, including the 
surgeries.  The veteran's complaints regarding the right knee 
were pain and stiffness, easy fatigability and limited range 
of motion.  He reported swelling and pain flare-ups of about 
5 to 6 times a month lasting approximately 2 days, during 
which time he stated that he was mostly housebound.  The 
right knee range of motion was measured to be 0 to 70 
degrees, and painful beyond that range.  There was no 
instability or weakness, but some tenderness along the 
superior aspect of the knee joint.  There was no abnormal 
movement or guarding movement noted.  The diagnosis indicated 
that the veteran had had four surgeries on the right knee 
including a total knee replacement from which he seemed to 
have limited benefit.  His range of motion 	of the right 
knee was reported to only be from 0 to 68 or 70 degrees at 
best, beyond which it was painful.  The scar was noted to be 
well healed, but slightly tender and at times painful.  X-
rays of the right knee disclosed total knee post-operative 
osteoporosis.  

In a February 2001 rating decision, service connection for a 
right knee painful surgical scar was granted, and assigned an 
evaluation of 10 percent disabling.  

In March 2001 VA outpatient treatment records, it is reported 
that the veteran was seen for complaints regarding his left 
knee and consideration of left knee arthroscopy.  The veteran 
was noted to walk with a cane and a left knee sleeve brace.  
The range of motion of the right knee was measured from 0 to 
60 degrees.  There was quad tenderness noted laterally, but 
no swelling or effusion.  The veteran demonstrated a good 
gait pattern with little antalgia on weight bearing.  

In a July 2001 rating decision, the evaluation of the 
veteran's service-connected left knee disorder was increased 
from a 10 percent to a 30 percent disability rating.  

Analysis

The veteran contends that his right knee disorder is more 
severe than the current rating indicates.  He avers that it 
is manifested by severe pain, fatigue, stiffness and 
weakness.  He and his representative have argued that the 
veteran would never have endured the many surgeries to his 
right knee that he has had if he only had to endure minor 
pain.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected total right knee arthroplasty 
disability is currently evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Under that Code, replacement of the knee joint with a 
prosthesis warrants a 100 percent evaluation for a one-year 
period following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability will be rated be 
rated by analogy to diagnostic codes 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Diagnostic Code 5256 pertains to ankylosis of the knee.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 
5261, limitation of extension is rated 40 percent disabling 
when extension is limited to 30 degrees.  Under Diagnostic 
Code 5262, nonunion of the tibia and fibula with loose 
motion, requiring a brace, is rated 40 percent disabling.

The veteran underwent a total right knee replacement in 
October 1997.  Following the prescribed period for assigning 
a 100 percent disability rating under 38 C.F.R. § 4.30 and 
Diagnostic Code 5055, the veteran was assigned a 30 percent 
disability rating.  As discussed above, a 30 percent 
schedular rating is the minimum evaluation that may be 
assigned for a knee replacement.

The veteran has consistently maintained that he suffers from 
right knee pain, stiffness, weakness and fatigability, and 
that he has difficulty walking distances during flare-ups 
requiring him to be nearly homebound.  The Board finds 
however, that neither severe weakness of the right leg, nor 
severe pain has objectively been demonstrated.  In this 
regard, the most recent July 2000 VA examiner found no 
instability or weakness and no abnormal movement or guarding.  
Further, objective evidence of severe pain, such as 
incoordination on use or disuse atrophy has never been 
evident with respect to the right knee joint.  The Board 
recognizes that the veteran clearly has limitation of motion 
of the right knee due to pain on motion, and in fact, the 
limitation was described in the January 2000 VA examination 
report as severe.  Such limitation of range of motion, 
however, has never been shown to be less than 60 degrees of 
flexion, even in consideration of such limitation caused by 
pain.  By analogy, limitation of flexion to 60 degrees under 
Diagnostic Code 5260 would not even provide a compensable 
evaluation.  It is inconceivable that such limitation would 
be tantamount to "chronic residuals consisting of severely 
painful motion or severe weakness in the affected extremity" 
under Diagnostic Code 5055 so as to warrant an evaluation 
greater than the current 30 percent rating.  There is no 
objective evidence that the veteran suffers from nonunion of 
the tibia and fibula, with loose movement requiring a knee 
brace.  As the veteran retains at least some right knee 
motion, the joint is not ankylosed.  In addition, the ranges 
of motion reported on all VA examinations do not warrant 
assignment of an increased rating based on limitation of 
motion.  Thus, a higher disability rating under Diagnostic 
Codes 5260, 5261 or 5262 would be unwarranted.

At the January 2000 VA examination, there was evidence of 
some instability of the patella.  Pursuant to Diagnostic Code 
5257, 30 percent is the maximum evaluation provided for 
recurrent subluxation or lateral instability.  Thus, a higher 
evaluation based on instability is not warranted.  VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 permit separate evaluations for 
arthritis and instability of the knee, but do not permit 
favorable action in this case.  While there is evidence of 
instability, there is no evidence of arthritis, according to 
the January 2000 X-ray report.  Thus, there is no basis for 
separate evaluations for arthritis and instability.

The Board has carefully considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 pertaining to functional loss due to 
pain.  In this case, Diagnostic Code 5055 includes the 
consideration of pain, limitation of motion or weakness in 
the affected extremity in rating prosthetic knee joint 
replacement residuals.  While there is evidence of pain, the 
record does not suggest that the pain results in functional 
impairment beyond what is contemplated by the 30 percent 
rating under Diagnostic Code 5055.  The Board notes the 
veteran's complaints of right knee pain; however, there is no 
evidence of record to show that it is of such severity as to 
cause impairment that rises to the level of an evaluation in 
excess of 30 percent.  In this regard, the veteran's self-
appraisals of pain being a 6 or 7 on a scale of 10 have not 
been replicated upon VA examination, except perhaps on the 
extremes of motion beyond 60 degrees of flexion.  Moreover, 
factors such as weakness, fatigability, or incoordination are 
not indicated on the record to an extent that would support 
the assignment of a rating higher than 30 percent, as stated 
herein.  Thus an increased evaluation under 38 C.F.R. §§ 4.40 
and 4.45 would not be applicable.  DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  Accordingly, the Board concludes 
that the residuals of the right knee arthroplasty are not 
more than 30 percent disabling.

It is important to recognize in this analysis that a 30 
percent disability evaluation recognizes considerable 
impairment.  It is also noteworthy that the veteran has other 
significant disabilities, both service-connected and 
nonservice-connected, that affect his ability to ambulate.  
He has been awarded a 30 percent evaluation for a left knee 
disability, and a 10 percent evaluation for the right knee 
surgical scar.  Upon his most recent outpatient treatment in 
March 2001, his most pressing complaint pertained to his 
service-connected left knee disability.  He voiced no such 
complaints regarding his right knee.   The Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased disability evaluation for 
residuals of a right total knee arthroplasty is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

